IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 36 WM 2014
                              :
              Petitioner      :
                              :
                              :
          v.                  :
                              :
                              :
VINCENT CHARLES BARBER,       :
                              :
              Respondent      :


                                          ORDER


PER CURIAM
       AND NOW, this 11th day of August, 2014, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. The Commonwealth is directed

to file its Petition for Allowance of Appeal within 15 days of this order.